DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4-5 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (Fig. 10), drawn to a switch configured to apply or interrupt the application of the driving voltage to the piezoelectric element, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/13/2022.
Status of Claims
Claim(s) 1-3, 6-7, and 9-18 is/are hereby under examination. 
Claim(s) 4-5 and 8 are withdrawn from further consideration.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/2019 is being considered by the examiner.
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claims do not invoke 112(f). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-7, 9-10, and 14-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ariga et al. (Pub. No. US 2015/0038858, cited in the IDS filed 10/25/2019), hereinafter referred to as Ariga.
The claims are generally directed towards a fluid control device comprising: a piezoelectric pump comprising a piezoelectric element; a self-excited circuit configured to, upon application of a driving power source voltage, self-excitedly oscillate and apply a driving voltage to the piezoelectric element, thereby driving the piezoelectric element; and a control circuit configured to determine an on-time duty ratio for driving the piezoelectric element.
Regarding Claim 1, Ariga discloses a fluid control device (Fig. 1, Abstract, “pump driving circuit”, and para. [0131]) comprising: 
a piezoelectric pump comprising a piezoelectric element (Fig. 1, element 32, “pump”, para. [0037], “piezoelectric pump is a pump that includes a piezoelectric element …”, and para. [0096], “pump is composed of a piezoelectric pump”); 
a self-excited circuit (Fig. 1, element 320, “pump driving circuit”) configured to, upon application of a driving power source voltage (para. [0095], “power supply unit supplies power to … the pump driving circuit”), self-excitedly oscillate and apply a driving voltage to the piezoelectric element, thereby driving the piezoelectric element (para. [0096], “pump driving circuit drives the pump …”, the pump driving circuit oscillates in response to the driving power source voltage); and 
a control circuit (Fig. 1 and Fig. 5, element 100, “CPU”) configured to determine an on-time duty ratio for driving the piezoelectric element (para. [0094], “CPU performs control for driving the pump …”, para. [0096], “pump driving circuit drives the pump based on a control signal provided by the CPU…”, para. [0039], “digital signals output by this kind of CPU … for example PWM signals, the switching on and off can be finely controlled and the driving frequency of the pump can be finely controlled …”).
Regarding Claim 2, Ariga discloses the fluid control device according to Claim 1, further comprising: a switch configured to selectively apply or interrupt the application of the driving power source voltage to the self-excited circuit (Fig. 5, Fig. 6B, element 14, “FET”, para. [0123], “step-up regulator has a … FET whose gate receives input of the step-up control signal CTL1 …”, the FET supplies the control signal to the step-up regulator, to then supply to the piezoelectric pump).
Regarding Claim 3, Ariga discloses the fluid control device according to Claim 2, wherein the control circuit is further configured to change a state of the switch according to the on-time duty ratio (para. [0123], “a FET whose gate receives input of the step-up control signal CTL1 …”, and para. [0124], “step-up control signal CTL1 is a PWM signal that is output from the CPU, for example, and has a square waveform with a normal duty ratio of 50% …”).
Regarding Claim 6, Ariga discloses the fluid control device according to Claim 1, wherein the on-time duty ratio is predetermined (para. [0124], “step-up control signal CTL1 is a PWM signal that is output from the CPU, for example, and has a square waveform with a normal duty ratio of 50% …”).
Regarding Claim 7, Ariga discloses the fluid control device according to Claim 2, wherein the switch comprises: a field-effect transistor (FET) (Fig. 6B, element 14, “FET”), and a circuit configured to drive the FET according to the on- time duty ratio (para. [0123], “a FET whose gate receives input of the step-up control signal CTL1 …”, and para. [0124], “step-up control signal CTL1 is a PWM signal that is output from the CPU, for example, and has a square waveform with a normal duty ratio of 50% …”).
Regarding Claim 9, Ariga discloses the fluid control device according to Claim 1, further comprising: a DC/DC converter configured to convert a DC input power source voltage to the driving power source voltage (Fig. 5, element 62, “step-up regulator”, para. [0119], “pump driving circuit has a step-up regulator serving as a step-up unit …”, para. [0121], “step-up regulator receives the first DC voltage V1 from the power supply unit … the first DC voltage V1 is stepped up and output to the output terminal as a second DC voltage V2 …”).
Regarding Claim 10, Ariga discloses the fluid control device according to Claim 9, wherein the control circuit is further configured to selectively control output of the driving power source voltage from the DC/DC converter according to the on-time duty ratio (Fig. 5, element 100, “CPU”, element CTL1, para. [0122], “the step-up control signal CTL1 from the CPU is a PWM signal and according to the pulse width of the PWM signal , the step-up regulator variably controls the second DC voltage V2 …”).
Regarding Claim 14, Ariga discloses the fluid control device according to Claim 1, wherein the control circuit comprises a microcontroller (Fig. 1, element 100, “CPU”) including a pulse width modulation (PWM) signal generation circuit configured to 29generate a PWM signal, wherein the on-time duty ratio corresponds to the PWM signal (para. [0024], “control unit can be constituted by an existing CPU … PWM signals output by this kind of CPU …”, para. [0064], “step-up unit … varies the resistance value according to the pulse width of the PWM signal …”, para. [0122], “CTL1 from the CPU is a POWM signal … according to the pulse width of the PWM signal”).
Regarding Claim 15, Ariga discloses a sphygmomanometer (Fig. 1, element 1, “blood pressure meter”) comprising: 
a cuff (Fig. 1, element 20, “cuff”); 
the fluid control device of Claim 1 (Fig. 1, elements 32, 320, 100, 10, see Claim 1 above) configured to pressurize the cuff by an output of the piezoelectric pump (para. [0096], “piezoelectric pump supplies are to the fluid bladder in order to increase the internal pressure of the fluid bladder (cuff pressure)”); 
a valve (Fig. 1, element 33, “valve”) configured to adjust pressure inside the cuff by controlling a supply of the output of the piezoelectric pump (para. [0096], “valve controls the cuff pressure by opening and closing so as to discharge air from the fluid bladder or seal it … valve driving circuit opens and closes the valve based on the control signal provided by the CPU”); and 
a controller and a sensor (Fig. 1, element 100, “CPU”, element 31, “pressure sensor”) together configured to measure a blood pressure of a subject based on the pressure of the cuff (para. [0094], “CPU calculates the blood pressure value based on a signal from the pressure sensor …”).
Regarding Claim 16, Ariga discloses the sphygmomanometer according to Claim 15, wherein the sensor is configured to measure the blood pressure of the subject based further on a pulse wave of the subject or Korotkoff sounds (para. [0109], “volume change that occurs in an artery in the wrist is detected as a pressure pulse wave signal by the pressure sensor via the cuff … based on the pressure pulse wave signal, the CPU calculates the blood pressure value …”).
Regarding Claim 17, Ariga discloses a sphygmomanometer (Fig. 1, element 1, “blood pressure meter”) comprising: 
a cuff (Fig. 1, element 20, “cuff”); 
the fluid control device of Claim 3 (Fig. 1, elements 32, 320, 100, 10, see Claim 3 above) configured to pressurize the cuff by an output of the piezoelectric pump (para. [0096], “piezoelectric pump supplies are to the fluid bladder in order to increase the internal pressure of the fluid bladder (cuff pressure)”); 
a valve (Fig. 1, element 33, “valve”) configured to adjust pressure inside the cuff by 30controlling a supply of the output of the piezoelectric pump (para. [0096], “valve controls the cuff pressure by opening and closing so as to discharge air from the fluid bladder or seal it … valve driving circuit opens and closes the valve based on the control signal provided by the CPU”); and 
a controller and a sensor (Fig. 1, element 100, “CPU”, element 31, “pressure sensor”) together configured to measure a blood pressure of a subject based on the pressure of the cuff (para. [0094], “CPU calculates the blood pressure value based on a signal from the pressure sensor …”), wherein the control circuit is further configured to change a state of the switch at a predetermined frequency (para. [0124], “step-up control signal is a PWM signal that is output from the CPU, for example, and has a square waveform with a normal duty ratio of 50% …”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ariga et al. (Pub. No. US 2015/0038858, cited in the IDS filed 10/25/2019), hereinafter referred to as Ariga, as applied to claim 1 above, and further in view of Yamashita et al. (Pub. No. US 2014/0309541), hereinafter referred to as Yamashita.
Regarding Claim 11, Ariga discloses the fluid control device according to Claim 1.
However, Ariga does not explicitly disclose wherein: when a desired operating pressure of the piezoelectric pump is below a predetermined value, the on-time duty ratio corresponds to a ratio at which the applied driving power source voltage is the lowest voltage at which the self-excited circuit is operable, and when the desired operating pressure of the piezoelectric pump is greater than or equal to the predetermined value, the driving power source voltage is greater than a lowest voltage corresponding to an on-time duty ratio of 100%.
Yamashita teaches of a blood pressure measurement device (Abstract, Fig. 2) including a control unit with circuitry for controlling the amplitude and frequency of a voltage applied to a piezoelectric pump (Fig. 2, elements 20, 24, 31, 61, 62, and 63, para. [0013], para. [0036], and para. [0047]). Yamashita further teaches the piezoelectric pump can be controlled by both frequency control and voltage control by adjusting a driving frequency and an applied voltage (para. [0065]). Yamashita further teaches that when a cuff pressure is below a certain pressure, a constant voltage is applied, and the driving frequency of the duty-time is controlled (para. [0066], Fig. 8B). Yamashita further teaches that when the cuff pressure is above the certain pressure, the applied voltage is controller and the driving frequency is at a maximum to achieve maximum flow rate of the pump (para. [0066], Fig. 8B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control circuit disclosed by Ariga to explicitly disclose that when the operating pressure of the piezoelectric pump is below a certain value, a duty ratio is used to apply power to the pump at a lowest value to cause the pump to work, and when the operating pressure of the piezoelectric pump is above the certain value, the on-duty ratio is 100%. Yamashita teaches that frequency control results in a higher pump efficiency while the pressure is below a certain pressure, and voltage control results in a higher pump efficiency while the pressure is above the certain pressure (para. [0065-0066]). 
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ariga et al. (Pub. No. US 2015/0038858, cited in the IDS filed 10/25/2019), hereinafter referred to as Ariga, as applied to claim 2 above, and further in view of Yamashita et al. (Pub. No. US 2014/0309541), hereinafter referred to as Yamashita.
Regarding Claim 12, Ariga discloses the fluid control device according to Claim 2.
However, Ariga does not explicitly disclose wherein: 28when a desired operating pressure of the piezoelectric pump is below a predetermined value, the on-time duty ratio corresponds to a ratio at which the applied driving power source voltage is the lowest voltage at which the self-excited circuit is operable, and when the desired operating pressure of the piezoelectric pump is greater than or equal to the predetermined value, the driving power source voltage is greater than a lowest voltage corresponding to an on-time duty ratio of 100%.
Yamashita teaches of a blood pressure measurement device (Abstract, Fig. 2) including a control unit with circuitry for controlling the amplitude and frequency of a voltage applied to a piezoelectric pump (Fig. 2, elements 20, 24, 31, 61, 62, and 63, para. [0013], para. [0036], and para. [0047]). Yamashita further teaches the piezoelectric pump can be controlled by both frequency control and voltage control by adjusting a driving frequency and an applied voltage (para. [0065]). Yamashita further teaches that when a cuff pressure is below a certain pressure, a constant voltage is applied, and the driving frequency of the duty-time is controlled (para. [0066], Fig. 8B). Yamashita further teaches that when the cuff pressure is above the certain pressure, the applied voltage is controller and the driving frequency is at a maximum to achieve maximum flow rate of the pump (para. [0066], Fig. 8B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control circuit disclosed by Ariga to explicitly disclose that when the operating pressure of the piezoelectric pump is below a certain value, a duty ratio is used to apply power to the pump at a lowest value to cause the pump to work, and when the operating pressure of the piezoelectric pump is above the certain value, the on-duty ratio is 100%. Yamashita teaches that frequency control results in a higher pump efficiency while the pressure is below a certain pressure, and voltage control results in a higher pump efficiency while the pressure is above the certain pressure (para. [0065-0066]). 
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ariga et al. (Pub. No. US 2015/0038858, cited in the IDS filed 10/25/2019), hereinafter referred to as Ariga, as applied to claim 10 above, and further in view of Yamashita et al. (Pub. No. US 2014/0309541), hereinafter referred to as Yamashita.
Regarding Claim 13, Ariga discloses the fluid control device according to Claim 10.
However, Ariga does not explicitly disclose wherein: when a desired operating pressure of the piezoelectric pump is below a predetermined value, the on-time duty ratio corresponds to a ratio at which the applied driving power source voltage is the lowest voltage at which the self-excited circuit is operable, and when the desired operating pressure of the piezoelectric pump is greater than or equal to the predetermined value, the driving power source voltage is greater than a lowest voltage corresponding to an on-time duty ratio of 100%.
	Yamashita teaches of a blood pressure measurement device (Abstract, Fig. 2) including a control unit with circuitry for controlling the amplitude and frequency of a voltage applied to a piezoelectric pump (Fig. 2, elements 20, 24, 31, 61, 62, and 63, para. [0013], para. [0036], and para. [0047]). Yamashita further teaches the piezoelectric pump can be controlled by both frequency control and voltage control by adjusting a driving frequency and an applied voltage (para. [0065]). Yamashita further teaches that when a cuff pressure is below a certain pressure, a constant voltage is applied, and the driving frequency of the duty-time is controlled (para. [0066], Fig. 8B). Yamashita further teaches that when the cuff pressure is above the certain pressure, the applied voltage is controller and the driving frequency is at a maximum to achieve maximum flow rate of the pump (para. [0066], Fig. 8B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control circuit disclosed by Ariga to explicitly disclose that when the operating pressure of the piezoelectric pump is below a certain value, a duty ratio is used to apply power to the pump at a lowest value to cause the pump to work, and when the operating pressure of the piezoelectric pump is above the certain value, the on-duty ratio is 100%. Yamashita teaches that frequency control results in a higher pump efficiency while the pressure is below a certain pressure, and voltage control results in a higher pump efficiency while the pressure is above the certain pressure (para. [0065-0066]). 
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ariga et al. (Pub. No. US 2015/0038858, cited in the IDS filed 10/25/2019), hereinafter referred to as Ariga.
Regarding Claim 18, Ariga discloses the sphygmomanometer according to Claim 17.
However, Ariga does not explicitly disclose wherein the frequency is greater than or equal to ten times the reciprocal of a measurement period of the controller and sensor, and is less than or equal to one tenth a driving frequency of the piezoelectric element.
Ariga does disclose that the switch control signals provided from the CPU can be finely controlled on and off to finely control the driving frequency of the piezoelectric pump while taking into account of the resonance frequency (para. [0138]). Therefore, it would have been obvious, through routine experimentation and modifications, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frequency to explicitly take into account the measurement period and the driving frequency of the piezoelectric element of the piezoelectric pump. Ariga teaches that by finely controlling the switching on and off, the driving frequency can thus be finely adjusted to improve the performance of the pump, and the blood pressure meter (para. [0033]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.W.K./Examiner, Art Unit 3791                                                                                                                                                                                                        
/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791